Name: Commission Regulation (EEC) No 73/89 of 13 January 1989 fixing the sluice-gate prices and levies for pigmeat
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 No L 11 /16 Official Journal of the European Communities 14. 1 . 89 COMMISSION REGULATION (EEC) No 73/89 of 13 January 1989 fixing the sluice-gate prices and levies for pigmeat THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to the Act of Accession of Spain and Portugal, Having regard to Council Regulation (EEC) No 2759/75 of 29 October 1975 on the common organization of the market in pigmeat ('), as last amended by Regulation (EEC) No 3906/87 (2), and in particular Articles 8 and 12 ( 1 ) thereof, therefore be taken into ' account when fixing sluice-gate prices for the period 1 February to 30 April 1989 ; Whereas, when the levies applicable from 1 November, 1 February and 1 May are being fixed, trends in world market prices for feed grain should be taken into account only if at the same time a new sluice-gate price is being fixed ; Whereas, since a new sluice-gate price has been fixed trends in world market prices for feed grain must be taken into account in fixing the levies ; Whereas, in the case of pigment products, in respect of which the rate of duty has been bound within GATT, the levies should be limited to the amounts resulting from that binding ; Whereas Commission Regulation (EEC) No 616/86 of 28 February 1986 on the application of import levies on pigmeat products from Portugal (*) suspended the applica ­ tion of import levies on pigmeat products from Portugal owing to the minimal difference between the prices obtaining in the Community on the one hand and in Portugal on the other hand ; whereas the situation still pertains ; Whereas the measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Pigmeat, Whereas sluice-gate prices and levies for the products specified in Article 1 ( 1 ) of Regulation (EEC) No 2759/75, must be fixed in advance for each quarter in accordance with the methods of calculation laid down in Commis ­ sion Regulation (EEC) No 2170/88 of 20 July 1988 fixing the levies and sluice-gate prices on pigmeat (3) ; Whereas, since sluice-gate prices and levies for pigmeat were last fixed by Commission Regulation (EEC) No 3254/88 (4) for the period 1 November 1988 to 31 January 1989, they must be fixed anew for the period 1 February to 30 April 1989 ; whereas such prices and levies should in principle be fixed by reference to feed grain prices for the period 1 August to 31 December 1988 ; HAS ADOPTED THIS REGULATION : Whereas, when the sluice-gate price applicable from 1 November, 1 February and 1 May is being fixed, trends in world market prices for feed grain are to be taken into account only if the value of the quantity of feed grain required varies by at least a specified minimum in rela ­ tion to that used in calculating the sluice-gate price for the preceding quarter ; whereas this minimum was fixed by Council Regulation (EEC) No 2766/75 (*), as last amended by Regulation (EEC) No 3906/87, at 3 % ; Article 1 Whereas the value of the quantity of feed grain varies by more than 3 % from that used for the preceding quarter ; whereas trends in world market prices for feed grain must 1 . For the period 1 February to 30 April 1989, the sluice-gate prices and the levies provided for in Articles 12 and 8 respectively of Regulation (EEC) No 2759/75 for the products specified in Article 1 (1 ) of that Regulation shall be as shown in the Annex. 2. Provided that, in the case of products falling within any of subheadings 0206 30 21 , 0206 30 31 , 0206 41 91 , 0206 49 91 , 1501 00 11 , 1601 00 10, 160210 00, (') OJ No L 282, 1 . 11 . 1975, p. 1 . 0 OJ No L 370, 30. 12. 1987, p. 11 . 0 OJ No L 190, 21 . 7. 1988 , p. 32. (*) OJ No L 289, 22. 10. 1988, p. 40. ft OJ No L 282, 1 . 11 . 1975, p. 25. ( «) OJ No L 58, 1 . 3. 1986, p. 45. 14. 1 . 89 Official Journal of the European Communities No L 11 /17 1602 20 90 or 1602 90 10, in respect of which the rate of duty has been bound within GAIT, the levy shall not exceed the amount resulting from that binding. 3 . For imports from Portugal of products specified in paragraph 1 and in free circulation in that Member State, application of the levies specified in paragraphs 1 and 2 shall be suspended. Article 2 This Regulation shall enter into force on 1 February 1989. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 13 January 1989. For the Commission Ray MAC SHARRY Member of the Commission No L 11 /18 Official Journal of the European Communities 14. 1 . 89 ANNEX to the Commission Regulation of 13 January 1989 fixing the sluice-gate prices and levies on pigmeat CN code Sluice-gate price(ECU/100 kg) Amount of levies (ECU/100 kg) Conventional rate of duty bound within GATT (%) 0103 91 10 91,54 42,35 0103 92 11 77,85 36,02  0103 92 19 91,54 42,35  0203 11 10 119,04 55,07  0203 1211 172,61 79,85  0203 12 19 133,32 61,68  0203 19 11 133,32 61,68  0203 19 13 192,84 89,21  0203 19 15 103,56 47,91  0203 19 55 192,84 89,21  0203 19 59 192,84 89,21  0203 21 10 119,04 55,07  0203 22 1 1 172,61 79,85  0203 22 19 133,32 61,68  0203 29 1 1 133,32 61,68  0203 29 13 192,84 89,21  0203 29 15 103,56 47,91  0203 29 55 192,84 89,21  0203 29 59 192,84 89,21  0206 30 21 144,04 66,63 7 0206 30 31 104,76 48,46 4 0206 41 91 144,04 66,63 7 0206 49 91 104,76 48,46 4 0209 00 11 47,62 22,03  0209 00 19 52,38 24,23  0209 00 30 28,57 13,22  0210 11 11 172,61 79,85  0210 11 19 133,32 61,68  0210 11 31 335,69 155,30  0210 11 39 264,27 122J5  0210 1211 103,56 47,91  0210 12 19 172,61 79,85  0210 19 10 15237 70,49  ' 0210 19 20 166,66 77,10  0210 19 30 13332 61,68  0210 19 40 192,84 89,21  0210 19 51 192,84 89,21  0210 19 59 192,84 89,21  0210 19 60 264,27 122^5  0210 19 70 332,12 153,64  0210 19 81 335,69 155,30  0210 19 89 335,69 155,30  0210 90 31 144,04 66,63  0210 90 39 104,76 48,46  1501 00 11 38,09 17,62 3 1501 00 19 38,09 17,62  1601 00 10 166,66 93,60 24 1601 00 91 279,74 159,53  14. 1 . 89 Official Journal of the European Communities No L 11 /19 CN code Sluice-gate price(ECU/100 kg) Amount of levies (ECU/100 kg) Conventional rate of duty bound within GATT (%) 1601 00 99 190,46 104,62 _ 160210 00 133,32 82,47 26 1602 20 90 154,75 122,60 25 1602 41 10 291,65 162,13  1602 4210 244,03 132^3   1602 49 11 291,65 162,13  1602 49 13 244,03 132^3  1602 49 15 244,03 132^3 1602 49 19 160,70 88,47  1602 49 30 133,32 82,47  1602 49 50 79,76 61,30  1602 90 10 154,75 122,60 26 1602 90 51 160,70 88,47  1902 20 30 79,76 6130  NB : The CN codes and the footnotes are defined in Commission Regulation (EEC) No 2658/87 (OJ No L 256, 7. 9 . 1987, p. 1 ) as amended.